EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Koopman on January 5, 2022 (final authorization was provided in a follow-up telephone call on January 6, 2022).

The application has been amended as follows: 

Claims 5, 6 and 9 are canceled.

In the Claims 
Claim 1 is amended as follows:
An athletic protector consisting of: 
a pad formed from a plurality of layers and configured to be impact-resistant, the pad having a central portion which is delineated along a perimeter thereof by an edge portion, the edge portion extending from the perimeter of the central portion to an outer [[and]] 
wherein the athletic protector is configured to cover an area of an athlete's genitalia and does not include a rigid shell;
wherein the plurality of layers includes at least a first foam layer and a polymer layer, the first foam layer having a first density;
wherein the plurality of layers includes a second foam layer having a second density that is higher than the first density, the second foam layer positioned between the first foam layer and the polymer layer; and
wherein the edge portion of the pad includes only the first foam layer of the plurality of layers.

Claim 4 is amended as follows:
The athletic protector of claim 1, wherein the central portion of the pad [[comprises]] includes the plurality of layers, and the edge portion of the pad [[comprises less]] includes fewer than all of the plurality of layers.

Claim 7 is amended as follows:
The athletic protector of claim [[6]] 1, wherein the plurality of layers [[further]] includes a high tensile strength layer positioned between the first foam layer and the polymer layer.

Claim 10 is amended as follows:
The athletic protector of claim 1, wherein the bent shape of the athletic protector [[comprises]] includes upper and lower sections which form an angle therebetween of 90° or more and 150° or less.

Claim 15 is amended as follows:
The athletic protector of claim 1, wherein the plurality of layers  includes at least one adhesive layer that adheres the other layers of the plurality of layers together.

Claims 1-4, 7, 8, 10, 11, 13 and 15 are allowable over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach independent claim 1, as amended above, in such a closed fashion (i.e. claim 1 utilizes a “consisting of” transitional phrase) that does not contain further structure than that which is recited within the body of independent claim 1, nor would any of the prior art of record be deemed obvious to omit any of said further structure without being deemed destructive to the reference.  Accordingly, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.